Citation Nr: 1500215	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-11 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for loss of teeth.

4. Entitlement to service connection for exposure to herbicides.

5. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a head condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the RO in St. Louis, Missouri, with jurisdiction later transferred to the RO located in Los Angeles, California. Whereas the RO heretofore adjudicated an original claim for service connection for a head condition, this issue was denied by prior rating decision of March 2005, and consequently the Board recharacterizes it as a petition to reopen a previously denied claim requiring initial presentation of new and material evidence. See 38 C.F.R. § 3.156(b) (2014).  

Moreover, to the extent the Veteran has claimed service connection for loss of teeth, this presumably has pertained to averred entitlement to disability compensation. Generally, a claim in that regard must be deemed one for service connection for outpatient treatment purposes as well. See Mays v. Brown, 5 Vet. App. 302, 305 (1993). To this extent, however, the Board observes from available VA clinical records that the Veteran has already been designated eligible for outpatient dental care under Class VI eligibility. See 38 C.F.R. § 17.161(j). Should however the Veteran find the need for any broader scope of outpatient treatment coverage, and his request therein denied, he is advised to then file with the RO and/or the appropriate medical center a claim for dental coverage.

The Virtual VA paperless claims processing system contains records of VA outpatient treatment, which on preliminary review do not pertain directly to any issue on appeal, with the remainder of the documents in that file being either irrelevant or duplicative of the existing evidence. The Veterans Benefits Management System (VBMS) contains the Veteran's designated representative's most recent written brief presentation and other documentation without present bearing on the instant matter. 

The reopened claim for a head condition, along with claims for service connection for bilateral hearing loss and herbicide exposure residuals, are being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran had verified participation in combat as a member of an infantry unit in Vietnam.

2. Tinnitus was is as likely as not related to service, given competent assertion of excessive noise exposure consistent with circumstances of service, reported continuation of tinnitus ever since then, and present diagnosis of that condition.

3. By a March 2005 rating decision, the RO denied the Veteran's original claim of service connection for a head condition, commensurate with the absence of evidence of symptomatology of the claimed disability.

4. Since then, additional evidence has been received relating to an unestablished fact necessary to substantiate this claim, to consist of the Veteran's competent reference to having frequent headaches, in connection with averred in-service injury.

5. Whereas the Veteran has described an August 1967 motor vehicle accident in which several front teeth were struck, the claimed condition of loss of teeth is not compensable for VA purposes, absent showing of disability manifested by loss of substance of body of maxilla or mandible, or of the soft tissue surrounding that region.



CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, the criteria are met to establish service connection for tinnitus. 38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309(a) (2014).

2. The March 2005 rating decision that denied the Veteran's claim for service connection for a head condition became final. 38 U.S.C.A. § 7105 (West 2014);  38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2014).

3. New and material evidence has been received to reopen the previously denied claim of service connection for a head condition. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4. The claim for service connection for loss of teeth, for purposes of disability compensation, is without legal merit. 38 C.F.R. §§ 3.381(b), 4.150, Diagnostic Codes 9900-9916 (2014). See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record reveals that all pertinent notice and development needed as to the issues decided herein is complete.  To the extent claims are allowed, no additional notice or development is needed.  To the extent compensation for loss of teeth is denied, it is by operation of law and would not be otherwise affected by additional notice or development.

As noted in the above sections, given the nature of the Veteran's service and his ability to report that he has had tinnitus since in-service noise exposure, resolving reasonable doubt in his favor, service connection can be granted.

Similarly, the claim for service connection for a head condition is reopened, for de novo review, as will be discussed below.

Concerning the dental claim, as noted, he is eligible for some dental treatment.  To the extent he seeks compensation for loose of teeth, he has none of the disorders found at 38 C.F.R. § 4.150, and thus compensation is not in order.  Moreover, pursuant to 38 C.F.R. § 3.381(b), treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may nevertheless be service connected for establishing eligibility for outpatient care.  Thus, payment of compensation for missing teeth is precluded by law.  See Sabonis, supra.


ORDER

Service connection for tinnitus is granted.

The claim for service connection for a head condition is reopened upon presentation of new and material evidence.

Service connection for loss of teeth, for purpose of disability compensation, is denied.


REMAND

On the reopened claim for service connection for a head condition, proper measures should be undertaken to try to obtain private treatment records, contemporaneous with service, documenting the incidence and treatment thereafter for a 1967 motor vehicle accident which the Veteran avers precipitated his headaches. Following this, VA Compensation and Pension examination is warranted on etiology of the same.

Next, re-examination is required as to bilateral hearing loss, inasmuch as the prior February 2011 examination overlooked that the Veteran then met the criteria for a VA hearing loss disability regarding the left ear, and consequently proceeded to avoid opining on the causation issue entirely, including in view of likely in-service noise exposure. The re-examination will also permit re-evaluation of right ear auditory acuity.

Moreover, the Veteran should be prompted to specify the disability or disabilities claimed as residuals of herbicide exposure from Vietnam service (at one point, he indicated that diabetes mellitus had developed), and the adjudication of this matter should proceed therefrom, as appropriate.

Accordingly, these claims are REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient treatment records and associate copies with the claims folder, or in the alternative with the Virtual VA electronic claims file.

2. Request that the Veteran complete a medical authorization form to obtain records from the Jackson University Hospital regarding an August 1967 in-service motor vehicle accident, as well as that he identify all other pertinent sources of treatment. Then obtain the records identified based on the information provided.  If any of the requested records are unavailable, clearly document this fact and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3. Further request that the Veteran clarify what residuals of herbicide exposure he is claiming, including in regard to whether he is claiming having developed diabetes mellitus or other specific disease or disorder.

4. Then schedule the Veteran for a VA examination with regard to claimed head injury residuals. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. Initially confirm that the Veteran presently has headaches. Also notate any other averred head condition. Then with regard to any and all diagnosed conditions, the examiner should opine whether said disorders at least as likely as not (50 percent or greater probability) were incurred during military service, or are otherwise etiologically related thereto as the consequence of a claimed August 1967 motor vehicle accident that transpired during service.

The examiner should include in the examination report  an explanation for all opinions. If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

5. Also schedule the Veteran for another VA audiological examination. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, including audiometric testing, and all findings should be set forth in detail. 

The examiner should determine whether the Veteran presently manifests hearing loss in one or both ears.   With regard to the exact disability diagnosed, then opine as to whether this condition is at least as likely as not (50 percent or greater probability) due to in-service noise exposure during the Veteran's military service, taking into consideration in-service acoustic trauma due to verified combat service in Vietnam.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6. Then review the claims file. If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

7. Then readjudicate the matters on appeal based upon all evidence of record, including with regard to service connection for the precise claimed residuals of in-service herbicide exposure. If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


